Citation Nr: 1442812	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for lumbar disc disease.  

2.  Entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to July 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's June 2012 notice of disagreement (NOD) also addressed the issue of entitlement to an increased disability rating for bilateral hearing loss, and the issue was included within a February 2014 statement of the case (SOC); however, the Veteran did not subsequently perfect an appeal with regard to that issue.  Rather, the Veteran specifically limited his April 2014 VA Form 9 substantive appeal to the issue entitlement to an increased disability rating in excess of 10 percent for lumbar disc disease.  Accordingly, the issue of entitlement to an increased disability rating for bilateral hearing loss is not currently before the Board.  38 C.F.R. §§ 20.200, 20.202 (2013).  

This appeal was processed using Virtual VA and Veterans' Benefits Management System (VBMS), paperless electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

Given the evidence of record, the Board has included the additional issue of entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

For the entire period on appeal, the Veteran's service-connected lumbar disc disease is manifested by painful, unlimited range of motion and intermittent left lower extremity pain, without flare ups; motor, reflex, or sensory defects; guarding or muscle spasm, all of which is most nearly approximated by the assigned 10 percent disability rating.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for lumbar disc disease have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  With respect to increased rating claims, VA must provide generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  The required notice regarding the Veteran's increased rating claim was provided by way of a letter sent to the Veteran in April 2012.  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, and the lay statements of the Veteran and his representative.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with a VA examination in April 2012.  The Board acknowledges the Veteran's assertion in his VA Form 9 and the representative's statement in his VA Form 646 that the April 2012 VA examination is inadequate; however, as discussed below and further herein, the Board finds otherwise.  The examination report includes all relevant findings and medical opinions needed to evaluate the Veteran's appeal.  The VA examiner reviewed the claims file, considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted a thorough clinical examination.  The examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the rating criteria.  For these reasons, the Board finds that the VA examination is adequate for deciding the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran and the Board will proceed with its adjudication.  


II.  Increased Rating - Lumbar Disc Disease

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

Where, as here, a veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Therefore, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, a claimant may experience multiple distinct degrees of disability from the time the increased rating claim was filed until a final decision is made; therefore, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  The Board has considered the applicability of staged ratings herein, but finds that staged ratings are not warranted based on the evidence of record.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14 (2013), do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2013).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2013).  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  Additionally, for the purpose of rating disability from arthritis, lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45.  

The Veteran's service-connected lumbar disc disease is currently evaluated as 10 percent disabling from July 1989 under the General Rating Formula for Diseases and Injuries of the Spine and Diagnostic Code (DC) 5237 regarding lumbosacral strain.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237.  The Veteran filed his increased rating claim in March 2012; therefore, the relevant temporal focus is from March 2011 to the present.  Hart, 21 Vet. App. 505.  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Relevant to the issue on appeal, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

After a full review of the record, and as discussed below, the Board concludes that an increased disability rating in excess of 10 percent for lumbar disc disease is not warranted for any period on appeal.  

VA treatment records from March 2011 document an annual follow-up visit wherein the Veteran reported he was doing well, that he was taking glucosamine for degenerative joint disease (DJD), and that his pain level was zero.  

The Veteran was afforded a VA examination regarding his increased rating claim in April 2012.  The examiner reviewed the Veteran's claims file and medical records and diagnosed lumbar disc disease with arthritis.  The Veteran reported his disability had gotten progressively worse since its onset, and that he experienced constant pain which moves to his left hip and leg, requiring over the counter pain medication and occasional use of a support brace.  He denied any flare-ups resulting from his condition.  Upon physical examination, the examiner documented the following initial range of motion measurements:  forward flexion to 90 degrees or greater, extension to 30 degrees or greater, right and left lateral flexion to 30 degrees or greater, and right and left lateral rotation to 30 degrees or greater.  The Veteran displayed objective painful motion during forward flexion at 90 degrees or greater, extension at 30 degrees or greater, right and left lateral flexion at 30 degrees or greater, and right and left lateral rotation at 30 degrees or greater.  There was no change in range of motion findings upon repetitive movement.  Findings from motor, reflex, and sensory tests were all normal.  There was no pain on palpation, guarding, or muscle spasm, and no evidence of intervertebral disc syndrome (IVDS).  The examiner noted moderate intermittent radicular pain of the left lower extremity, with no other signs of radiculopathy or neurologic abnormalities associated with the Veteran's lumbar condition.  He documented the Veteran's use of assistive devices, specifically, occasional use of a lumbar brace for support.  Finally, the examiner noted there was no impact on the Veteran's ability to work; he noted that the Veteran works as an intake specialist at a desk, and that he can get up as needed for his back pain.  

The Board notes that for an increased 20 percent evaluation under DC 5237, the Veteran must demonstrate forward flexion of the thoracolumbar spine to 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, DC 5237.  Such impairment was simply not documented as forward flexion of the thoracolumbar spine was from 0 to 90 degrees or greater upon VA examination in April 2012.  Additionally, there was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Moreover, the Veteran did not have any limitation of motion or any type of spinal ankylosis required for an increased 30, 50, or 100 percent disability rating.  

The provisions for evaluating IVDS are also not for application for the Veteran's service-connected lumbar disc disease because the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and the April 2012 VA examiner specifically noted there was no IVDS.  See 38 C.F.R. § 4.71a, DC 5243.  

With regard to Note (1) of the General Rating Formula for Disease and Injuries of the Spine, the Board acknowledges the Veteran's reports of pain in his left lower extremity and that his big toe falls asleep, which a VA physician reportedly told him would happen as a result of his disability.  Additionally, the VA examiner noted moderate intermittent radicular pain of the left lower extremity, with no other signs of radiculopathy.  To the extent that such evidence represents neurological abnormalities caused by the Veteran's lumbar disc disease, the Board notes that it has specifically addressed this issue in the remand portion below.  

The Board finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-07.  The competent medical evidence reflects that the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss, specifically pain upon motion.  Additionally, the April 2012 VA examiner noted that, even when considering the Veteran's reports of pain, the functional loss due to pain did not produce additional loss of range of motion, fatigue, weakness, or lack of endurance.  

The Board has also considered whether an increased disability rating is warranted under DC 5003, based upon x-ray evidence of arthritis.  When, limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  Upon VA examination in April 2012, the Veteran exhibited an absence of limitation of motion, but exhibited painful motion.  In order for an increased 20 percent rating under DC 5003, in the absence of limitation of motion, there must be x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  As the Veteran has not been shown to have more than one major joint group affected, or evidence of occasional incapacitating exacerbations, an increased 20 percent rating is not warranted under DC 5003.  

The Board notes that the Veteran is competent to report his observable symptoms, including pain in his back and left lower extremity.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran has reported constant back pain, which is worse than the first time he was evaluated; pain is contemplated by the current disability rating.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation higher than 10 percent disabling.  The most probative evidence consists of that prepared by the skilled VA medical professional, and such evidence demonstrates that the currently assigned 10 percent disability rating is appropriate for the Veteran's lumbar disc disease for the entire period on appeal.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for the Veteran's lumbar disc disease for the entire period on appeal.  

Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for lumbar disc disease for any period on appeal.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Other Considerations - Extraschedular/TDIU

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, case may be referred to the Chief Benefits Director or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The Board finds that the schedular evaluations assigned for the Veteran's lumbar disc disease are adequate in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the disability based upon limitation of range of motion and painful motion.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he has merely disagreed with the assigned disability rating for his level of impairment.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  

Finally, the Veteran has not contended, and the evidence does not otherwise indicate, that his lumbar disc disease has rendered him unemployable.  Although the Veteran's VA Form 9 reported that he could not find a job where he did not have to sit or stand for too long, the April 2012 VA examiner specifically found that the Veteran's lumbar disc disease had no functional impact on the Veteran's ability to work given his employment in a desk job where he could get up as needed for his back pain.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Entitlement to an increased disability rating in excess of 10 percent for lumbar disc disease is denied.  


REMAND

Upon VA examination in April 2012, the Veteran reported his disability had gotten progressively worse since its onset, and that he experienced constant pain which moves to his left hip and leg, requiring over the counter pain medication and occasional use of a support brace.  Upon physical examination, the examiner documented normal motor, reflex, and sensory findings, with no pain on palpation, guarding, or muscle spasm, and no evidence of intervertebral disc syndrome (IVDS).  However, the examiner also noted moderate intermittent radicular pain of the left lower extremity, with no other signs of radiculopathy or neurologic abnormalities associated with the Veteran's lumbar condition.  

This is consistent with the Veteran's statements during the April 2012 VA examination and within his June 2012 NOD, wherein he reported pain of his left lower extremity and that his left big toe would fall asleep, which a VA physician reportedly told him would happen given his back condition.  

The Board finds that the evidence is inconsistent as to whether the Veteran has a neurological symptomatology to the lower extremity.  The April 2012 VA examiner identified moderate, intermittent radicular pain of the left lower extremity, but did not identify the nerve involved and reported no other signs of radiculopathy or neurological abnormalities.  As such, a VA examination is needed for clarification.  Thereafter, upon remand, the AOJ should afford the Veteran a relevant VA examination and adjudicate the claim of entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA neurology examination to determine the nature of any neurological symptoms associated with his service-connected lumbar disc disease.  All indicated tests and studies should be conducted.  The entire claims file, including electronic files, must be provided to the examiner for review.  Following a review of the relevant evidence and clinical evaluation, the examiner is requested to address the issue of whether the Veteran has a neurological disability of the left lower extremity associated with his service-connected lumbar disc disease.  A detailed examination report must be provided, in addition to a complete rationale for any opinion rendered.  

2.  Thereafter, adjudicate the issue of entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity.  If any benefit sought remains denied, provide the Veteran with appropriate notice and an opportunity to respond, after which the matter should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


